 Case 4:21-cv-05059-TOR             ECF No. 76          filed 06/11/21        PageID.1105 Page 1 of 3




                   UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
             Form 1. Notice of Appeal from a Judgment or Order of a
                           United States District Court
Name of U.S. District Court:                 US District Court Eastern District of Washington

U.S. District Court case number: 4:21-cv-05059-TOR

Date case was first filed in U.S. District Court: 04/07/2021

Date of judgment or order you are appealing:                       05/17/2021
Fee paid for appeal? (appeal fees are paid at the U.S. District Court)
   Yes         No           IFP was granted by U.S. District Court

List all Appellants (List each party filing the appeal. Do not use “et al.” or other abbreviations.)
  STEPHEN SINCLAIR and WASHINGTON STATE DEPARTMENT OF
  CORRECTIONS




Is this a cross-appeal?          Yes           No
If Yes, what is the first appeal case number?

Was there a previous appeal in this case?                      Yes           No
If Yes, what is the prior appeal case number?

Your mailing address:
Office of the Attorney General

1116 West Riverside Avenue, Suite 100

City: Spokane                                 State: WA               Zip Code: 99201-1106

Prisoner Inmate or A Number (if applicable):

Signature       s/ Candie M. Dibble                                     Date Jun 11, 2021
     Complete and file with the attached representation statement in the U.S. District Court
                    Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 1                                                                                          Rev. 12/01/2018
 Case 4:21-cv-05059-TOR            ECF No. 76          filed 06/11/21        PageID.1106 Page 2 of 3




                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
                        Form 6. Representation Statement
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:
STEPHEN SINCLAIR and WASHINGTON STATE DEPARTMENT OF
CORRECTIONS

Name(s) of counsel (if any):
Candie M. Dibble, AAG



Address: 1116 West Riverside Avenue, Suite 100
Telephone number(s): (509) 456-3123
Email(s): Candie.Dibble@atg.wa.gov
Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:
JOHN DOE 1; JOHN DOE 2; JANE DOE 1; JANE DOE 2; JANE DOE 3; and
all persons similarly situated

Name(s) of counsel (if any):
Joseph R Shaeffer
MacDonald Hoague & Bayless


Address: 705 Second Avenue, Suite 1500, Seattle, WA 98104-1745
Telephone number(s): (206) 622-1604
Email(s): Joe@MHB.com,


To list additional parties and/or counsel, use next page.
                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                                1                                        New 12/01/2018
 Case 4:21-cv-05059-TOR           ECF No. 76          filed 06/11/21        PageID.1107 Page 3 of 3




Continued list of parties and counsel: (attach additional pages as necessary)
Appellants
Name(s) of party/parties:
JOHN DOE 1; JOHN DOE 2; JANE DOE 1; JANE DOE 2; JANE DOE 3; and
all persons similarly situated
Name(s) of counsel (if any):
Danny Waxwing, David Carlson, Ethan Frenchman, Heather Lynn McKimmie
American Civil Liberties Union of Washington Foundation,
Address: P.O. Box 2728, Seattle, WA 98111
Telephone number(s): (206) 624-2184
Email(s): heatherm@dr-wa.org; ethanf@dr-wa.org; davidc@dr-wa.org; dannyw@
Is counsel registered for Electronic Filing in the 9th Circuit?                               Yes     No
Appellees
Name(s) of party/parties:
JOHN DOE 1; JOHN DOE 2; JANE DOE 1; JANE DOE 2; JANE DOE 3; and
all persons similarly situated
Name(s) of counsel (if any):
Antoinette M Davis, Nancy L Talner, Lisa Nowlin
American Civil Liberties Union of Washington
Address: PO Box 2728, Seattle, WA 98111
Telephone number(s): (206) 624-2184
Email(s): tdavis@aclu-wa.org; talner@aclu-wa.org; lnowlin@aclu-wa.org
Name(s) of party/parties:
JOHN DOE 1; JOHN DOE 2; JANE DOE 1; JANE DOE 2; JANE DOE 3; and
all persons similarly situated
Name(s) of counsel (if any):
Katherine M Forster
Munger Tolles & Olson LLP
Address: 350 South Grand Avenue, 50th Floor, Los Angeles, CA 90071
Telephone number(s): (213) 683-9538
Email(s): katherine.forster@mto.com
                  Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                               2                                         New 12/01/2018
